Citation Nr: 1603702	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-30 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection fora dental disability for compensation purposes, claimed as injury to tooth #30. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel




INTRODUCTION

The Veteran had active service from October 2003 to March 2005.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In June 2015, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

At the June 2015 Board hearing, the Veteran reported that his file had been made "Sensitive Level 7" and as a result, he had difficulty getting assistance from either a representative or VA employees when he called to inquire on the status of his claims.  Upon review of the file, the Board finds that a March 2014 piece of internal VA correspondence shows that his file was inappropriately made "Sensitive Level 7" after a private attorney fee agreement was submitted.  According to VA regulation and procedure, private attorney fee agreements mandate a file be made "Sensitive Level 5."  The RO should review the Sensitivity Level of the file and if that was assigned in error, that error should be corrected on remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

An injured tooth requiring extraction is not a disability for which service connection for compensation purposes may be granted.



CONCLUSION OF LAW

The claim for service connection for a dental disability, for compensation purposes, is without legal merit.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran lacks legal entitlement to service connection for a dental disability for compensation purposes.  The Board finds that the disposition of this case is based upon the operation of law.  As discussed in more detail below, the Veteran does not have a dental disability that, under the law, is eligible for service-connected disability compensation.  VA's duties to notify and assist have no effect on an appeal where the law is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  

The Veteran was fully apprised of the evidence needed to support his claim in correspondence from the RO in July 2010.  The VA associated with the claims file the available, relevant evidence including VA treatment records and service medical records, including all of the Veteran's in-service dental records.  The Veteran has not identified any relevant evidence that has not been associated with the claims file.  VA did not provide the Veteran with a dental examination, but the medical evidence of record was sufficient to decide the claim.  The Veteran explicitly alleged the determinative fact which is that his injured tooth #30 is treatable by extraction.  McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006); 38 U.S.C. § 5103A(d)(2) (West 2014).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to notify and assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In any event, any error committed by the RO in complying with the duties to notify or assist is harmless and has not affected the essential fairness of the proceeding.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  38 C.F.R. § 4.150 (2015).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2015).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for injury to tooth #30 is not warranted.  The Board acknowledges that the Veteran's service treatment records show that while on active service, the Veteran reported a filling feel out of his tooth, which was identified as tooth #30, and it was determined that the appropriate course of treatment was to extract the tooth.  A March 2005 service medical record shows that the Veteran received dental treatment five days before he separated from active service.  At that time, he was offered the opportunity to have tooth #30 extracted.  However, the Veteran stated that he preferred to wait and have the treatment at a VA hospital in Michigan where he would be relocating after separation.  He was told that there was no guarantee he would be eligible for that treatment.  Post-service private treatment records show that in November 2012, the Veteran underwent the required extraction of tooth #30, along with teeth #31 and #32.  

The crux of the Veteran's claim is that the injury to tooth #30, while in service, has caused damage to other teeth.  However, there is no indication in the record that the Veteran has suffered bone loss, defined by the regulations as loss of substance of body of maxilla or mandible.  The Board notes that the Veteran's injury to tooth #30 may nevertheless be service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in 38 C.F.R. § 17.161.

The Veteran should understand that this decision does not adjudicate the issue of entitlement to service-connection for a dental disability for treatment purposes only, or the factual issues relating to that claim.  A claim of entitlement to service-connection for a dental disability for treatment purposes only is separate and distinct from a claim of entitlement to service-connection for a dental disability for compensation purposes.  In order to file any claim for dental treatment, the Veteran is advised that he must contact the VA Medical Center dental clinic.  The nearest one appears to be at the VA Medical Center in Detroit.  

As the Veteran seeks service connection for a damaged tooth or missing and a replaceable tooth, without bone loss, can only be considered service-connected for the purpose of establishing eligibility for outpatient dental treatment-and not for compensation purposes, the claim for service connection for injured tooth #30, for compensation purposes, must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit).


ORDER

Entitlement to service-connection for a dental disability for compensation purposes, claimed as injury to tooth #30, is denied.


REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal is decided.

The Veteran was provided a VA examination in September 2010, at which time he did not have bilateral hearing loss for VA purposes.  The VA examiner also opined that the Veteran's claimed hearing loss disability was not related to active service, calling into question the validity and accuracy of the in-service audiology testing.  However, the Board notes that the Veteran had some degree of shift in hearing acuity while on active service, whether the March 1, 2005, or the March 7, 2005, audiology tests were used, and he was exposed to noise on active service, based on his mandatory participation in a hearing conservation program.  Additionally, the Veteran has reported that his hearing acuity has worsened, even since the September 2010 VA examination.

Therefore, the Board finds that a new VA examination is warranted to determine if the Veteran currently has a bilateral hearing loss disability for VA purposes, and if so, if any hearing loss disability is etiologically related to noise exposure during active service.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA audiological examination by an examiner with sufficient expertise to determine the nature and etiology of the claimed bilateral hearing loss disability.  The examiner must review the claims folder and should note that review in the report.  The rationale for all opinions should be provided.  The examiner is requested to address the following:

(a) Does the Veteran have a current diagnosis of bilateral hearing loss disability for VA purposes?

(b) Is it at least as likely as not (50 percent or greater probability) that bilateral hearing loss disability is etiologically related to the Veteran's active service, to include the conceded acoustic trauma therein.  The examiner should specifically address the documented shift in hearing acuity noted in the Veteran's service medical records.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


